Case 3:21-cv-00777-MCR-EMT Document1 Filed 05/18/21 Page 1of5

IN THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF FLORIDA
PENSACOLA DIVISION

UNITED STATES OF AMERICA
Plaintiff
VS. Civil No.: 3:21-cv-777
REAL PROPERTY LOCATED AT
1010 W. GARDEN STREET,
PENSACOLA, FLORIDA,
WITH ALL IMPROVEMENTS AND
APPURTENANCES THEREON

Defendant
ff

 

VERIFIED COMPLAINT FOR FORFEITURE IN REM

COMES NOW United States of America, Plaintiff in this action, by and

through the undersigned Assistant United States Attorney, and alleges the

following in accordance with Rule G(2) of the Supplemental Rules for

Admiralty or Maritime Claims and Asset Forfeiture Actions, and Title 18,

United States Code, Section 985:

1. This is a civil action in rem brought to enforce the provisions of Title

28, United States Code, Sections 1345 and 1355.
Case 3:21-cv-00777-MCR-EMT Document 1 Filed 05/18/21 Page 2 of 5

2. This Court has in rem jurisdiction over the defendant properties

pursuant to:
a. Title 28, United States Code, Section 1355(b)(1)(A), because

pertinent acts or omissions giving rise to the forfeiture
occurred in the Northern District of Florida; and

b. Title 28, United States Code, Section 1355(b)(1)(B), because
venue properly lies in the Northern District of Florida

pursuant to Title 28, United States Code, Section 1395.
3. Venue lies within the Northern District of Florida pursuant to Title
28, United States Code, Section 1395(a), because the action occurred within the
Northern District of Florida.
4. The defendant property is: REAL PROPERTY LOCATED AT
1010 W. GARDEN STREET, PENSACOLA, FLORIDA, WITH ALL
IMPROVEMENTS AND APPURTENANCES THEREON, (hereinafter
“defendant property”), more particularly described as:
Lot Nineteen (19) and West half (W1/2) of Lot Twenty (20), in
Block Fifty Two (52), of The Maxent Tract, according to map of
said City copyrighted by Thomas C. Watson in 1906, said property

having a frontage of 45 feet on the North side of Garden Street by a
depth of 125 feet, Escambia County, Florida.

5. | The defendant property constitute proceeds or are derived from
proceeds traceable to violations of Title 18, United States Code, Sections 1343
(Wire Fraud), 1956(a)(1) (Money Laundering), and 1957 (Money Laundering

2
Case 3:21-cv-00777-MCR-EMT Document1 Filed 05/18/21 Page 3 of 5

Involving Financial Transactions Exceeding $10,000) and are subject to civil
forfeiture pursuant Title 18, United States Code, Sections 981(a)(1)(A)
(incorporating 18 U.S.C. § 1956(c)(7)(A), which incorporates 18 U.S.C.
§1961(a)), 981(a)(1)(A), 981(a)(1)(C) and 981(a)(1)(D), as properties involved in
transactions or that constitutes proceeds or are derived from proceeds traceable
to

6. The facts and circumstances supporting the seizure and forfeiture of
the defendant properties are contained in Exhibit A, which is attached hereto
and fully incorporated within this Complaint by reference.

WHEREFORE, the United States of America respectfully requests that
process of forfeiture be issued against the defendant property, that due notice be
given to all interested parties to appear and show cause why the forfeiture should
not be decreed, that the Court decree the condemnation and forfeiture of the
properties to the United States for disposition according to law and that the

United States be granted such other relief as the Court deems just and proper.
Case 3:21-cv-00777-MCR-EMT Document1 Filed 05/18/21 Page 4 of 5

Dated this 18" day of May, 2021.
Respectfully submitted,

JASON R. COODY
Acting United States Attorney

/s/ Andrew J. Grogan
ANDREW J. GROGAN

Assistant United States Attorney
Northern District of Florida

Florida Bar No. 85932

111 North Adams Street, Fourth Floor
Tallahassee, Florida 32301

(850) 942-8430

andrew.grogan@usdoj.gov
Case 3:21-cv-00777-MCR-EMT Document 1 Filed 05/18/21 Page 5 of 5

DECLARATION

I, Jennifer W. Joiner, am a Special Agent with the Federal Bureau of
Investigation, currently assigned to the Jacksonville Resident Office in
Pensacola, Florida.

I have read the contents of the foregoing Complaint for forfeiture, and the
Exhibit thereto, and the statements contained therein are true to the best of my
knowledge and belief.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on this 18" day of May, 2021.

 

 

 

Federal Bureau of Investigation

STATE OF FLORIDA
COUNTY OF ESCAMBIA

The foregoing was sworn before me this 18" day of May, 2021, by Special

Agent Jennifer W. Joiner, who is personally wn to me or has produced

\Nvad UU why ——

‘Notary Public

as identification.

 

ao NILSAN. CLARKE
: Commission # GG 212885

# Expires April 30, 2022
2 Oe oa F Rapes Apel 90,2072 moses 019

 

 

 
